UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6916


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES EDWARD BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00018-JPB-JES-1)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant.   Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Edward Brown appeals the district court’s order

granting in part and denying in part his motion for sentence

reduction       pursuant      to    18   U.S.C.   § 3582(c)       (2006).      We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                             United

States v. Brown, No. 3:06-cr-00018-JPB-JES-1 (N.D.W. Va. May 28,

2008),    and    the   reasons        expressed    in    our     recent    decision     in

United States v. Dunphy, 551 F.3d 247, 253-56 (4th Cir. 2009).

Brown’s    motion      for     appointment        of    counsel    is     denied.      We

dispense    with       oral        argument   because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                              2